Citation Nr: 0736331	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis of the left 
shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from July 1988 to October 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2002 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in part, denied entitlement to service 
connection for arthritis of the left shoulder.  

The appeal of the service connection claim for arthritis of 
the left shoulder was remanded to the RO by a March 2006 
Board decision which disposed of other issues on appeal.  The 
development requested by the Board's remand has been 
completed and this case is returned to the Board for further 
appellate consideration.


FINDING OF FACT

Arthritis of the left shoulder was not shown in service nor 
after service, nor is there any evidence of arthritis of the 
left shoulder currently shown.


CONCLUSION OF LAW

Arthritis of the left shoulder is not due to service-
connected left shoulder recurrent dislocations with 
associated nerve damage and scarring, nor was it incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred therein. 3 8 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in June 2000.  After adjudicating the veteran's 
claim in March 2002, the RO provided initial notice of the 
provisions of the VA's duty to assist in a May 2003 letter 
that addressed this claims.  He was sent additional duty to 
assist notices in November 2005 and in May 2006.  The letters 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.  The duty to assist letters specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical and personnel records were 
previously obtained and associated with the claims folder.  
Furthermore, VA and private medical records were obtained and 
associated with the claims.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
medical examination of February 2007 was based on examination 
of the veteran and review of the record in the claims files.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  He was given such notice in the May 2006 
letter.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

II. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence. 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection was granted for residuals left shoulder 
dislocation in a March 1992 rating decision.  In March 2002, 
service connection was granted for nerve damage and scarring 
secondary to the residuals of the left shoulder dislocation.  
The veteran contends that he should also be granted service 
connection for arthritis of the left shoulder.  

Service medical records reveal that the veteran's January 
1988 entrance examination was within normal limits on 
examination of the musculoskeletal system and upper 
extremities and the accompanying report of medical history 
revealed him to deny arthritis/rheumatism.  In July 1990 he 
fell about 5 to 6 feet and injured his left shoulder, with X-
rays showing an anterior dislocation.  He was treated for the 
dislocation with gentle traction.  A July 1990 X-ray report 
demonstrated no evidence of fracture, or of inflammatory, 
neoplastic or arthritic changes.  The impression was normal 
shoulder.  A September 1991 separation examination was within 
normal limits on examination of the musculoskeletal system 
and upper extremities and the accompanying report of medical 
history revealed him to deny arthritis/rheumatism.  However 
his history was noted include his left shoulder dislocated in 
1990 with occasional shoulder discomfort since then.  

VA treatment records from 1992 to 2005 address left shoulder 
complaints such as chronic neurological manifestations such 
as numbness, chronic instability and pain.  He underwent 
Bankhart repair of the left shoulder in June 1996, but 
continued to be symptomatic.  These records do not give any 
indication as to the presence of arthritis.  Pertinent 
findings from a January 1992 X-ray of the left shoulder 
showed no evidence of abnormalities.  In January 1996 he was 
seen at the emergency room after he fell on his left shoulder 
and films taken were not adequate to rule out 
acromioclavicular (AC) joint separation.  A January 1996 X-
ray of bilateral AC joints were within normal limits.  
 
The report of an October 1996 VA examination of the joints 
gave a history of the veteran having injured his left 
shoulder in service as a result of falling off a Humvee and 
striking the ground with his left arm extended, which 
resulted in an anterior dislocation with subsequent recurrent 
dislocation of the shoulder eventually treated with Bankhart 
repair surgery at the VA in June 1996.  Objective findings 
were of no apparent swelling of the left shoulder, and some 
loss of motion and pain.  All X-rays of the affected joints 
were reported as normal.  The diagnosis was history of 
chronic anterior dislocation of the left shoulder due to 
trauma, status post surgical repair with limited range of 
motion.  

The report of a March 1997 VA examination recited the history 
of injury in service with dislocated shoulder and subsequent 
recurrent dislocations and a June 1996 Bankhart repair done.  
Since then he has required no further care.  His subjective 
complaints were of stiffness and awkwardness of the shoulder.  
He also complained of numbness and the findings from this 
examination focused on the neurological complaints.  No 
complaints or findings of arthritis were made in this 
examination.  X-ray of March 1997 showed 2 metallic 
radiopacities overlying the inferior and anterior aspect of 
the glenoid rim quite possibly from the previous labral 
repair.  AC joint looked grossly normal.  Subacromial soft 
tissue space was normal.  Other than suspected post surgical 
change in inferior aspect of glenoid, no apparent 
abnormalities were shown.  The impression from the X-ray was 
probable post surgical changes otherwise negative.  

The report of a January 2000 VA examination recited the 
veteran's left shoulder injury and history of treatment for 
recurrent dislocations noted complaints of the shoulder being 
weak and stiff, but it never swells, gets hot or turns red.  
It did lock occasionally and feels very unstable.  Physical 
examination showed some loss of motion, positive dislocation 
sign and creptitation.  X-rays were to be obtained as well as 
an arthritis profile.  The diagnosis was chronic left 
shoulder instability with rotator cuff tendonitis and 
traumatic osteoarthritis of the left shoulder.  

The January 2000 X-ray report showed 2 metallic screws within 
the anterior glenoid, probably from previous anterior 
stabilization procedure.  The glenohumeral joint was located.  
There was no acute fracture and no evidence of significant 
arthropathy.  The X-ray was taken the same day as the 
examination.  

A February 2001 VA examination which recited the veteran's 
history of left shoulder injury and treatment including 
status post surgery on the left shoulder with placement of 2 
screws to stabilize the joint.  He complained of loss of 
motion and numbness.  Physical examination showed limited 
motion of forward elevation and abduction but no loss of 
motion on rotations.  There was no instability, heat, 
redness, effusion or edema.  There was no muscle wasting but 
there was decreased sensation.  The X-ray of the left 
shoulder showed 2 screws for anterior stabilization.  The 
diagnosis was trauma to the left shoulder causing 
dislocation, status post surgical repair.  Other diagnoses 
pertained to neurological manifestations and scar with no 
diagnosis made regarding arthritis.  

The February 2001 X-ray report showed normal mineralization, 
no dislocation and no effusion.  There were some dense 
radiopacities in the glenohumeral joint region, consistent 
with foreign bodies from the previous trauma.  The impression 
was no fracture or dislocation and post surgical changes.  

A January 2004 X-ray of the left shoulder gave an impression 
of post surgical changes.  Specific findings from January 
2004 showed metallic screws embedded within the scapula.  
This was adjacent to the glenoid fossa.  The humeral head was 
normally located.  There was no evidence of subluxation and 
bones were generally well mineralized and intact. 

In January 2007 the veteran was seen in the VA emergency room 
(ER) for left shoulder pain status post a fall 45 minutes 
earlier.  He gave a history of dislocated shoulder in the 
past.  An orthopedic clinic record a few days later also in 
January 2007 noted him to be status post left Bankhart repair 
in 1996 with the shoulder functioning well since that time.  
He fell on outstretched hands on a pavement the past Saturday 
and had the shoulder reduced at the ER without complications.  
He still had pain and reduced range of motion since it was 
reduced.  Following physical examination which showed some 
restriction in hand pronation and supination and X-ray which 
gave an impression of postoperative changes involving the 
glenoid there was astro inferior dislocation of the humeral 
head in relation to the glenoid and no obvious fracture was 
visualized.  The assessment was status post fall and 
dislocation of the left shoulder, status post reduction in 
the ER.  

A January 2007 X-ray report of the left shoulder revealed 
that radiographs were obtained and compared to previous 
examination of April 2004.  The impression was no acute 
process seen.  Mild degenerative changes were visualized.  
There were post surgical changes with clips overlying the 
left glenoid.  Another January 2007 X-ray report gave and 
impression of post operative changes involving the glenoid 
and antro-inferior dislocation of the humeral head in 
relation to the glenoid.  No obvious fracture was visualized.  

The report of a February 2007 VA examination revealed that 
the claims file was extensively reviewed.  The history of his 
injury to the left shoulder after falling off a Humvee in 
service was again recited, along with the history of 
recurrent dislocations due to unstable shoulder until he had 
the surgery at the VA in 1996 to stabilize it.  Since 1996 he 
has had constant pain with some loss of motion and the pain 
would increase if he moved his arm in certain positions.  
Among his complaints, he stated he had spells where the 
shoulder felt warm, but he had no systemic symptoms 
associated with this.  On January 13, 2007 he fell on the 
left shoulder and dislocated it again.  The shoulder was 
reduced under sedation and he was sent home with a sling and 
was instructed in physical therapy exercises which he had 
continued since this recent injury.  His pain and loss of 
motion had worsened since 2 weeks ago.  Physical examination 
revealed the left shoulder to be lower than the right and 
with very slight atrophy.  His range of motion was limited 
and there was pain in all shoulder movements.  The pain was 
his primary limiting factor.  There was some stiffness felt 
in all ranges of motion and weakness, fatigue and functional 
loss on repetitive motion.  The diagnosis was status post 
surgery for stabilization of recurrent dislocation and recent 
dislocation of the left shoulder.  

Regarding the question of whether the veteran had arthritis 
as a result of this service connected left shoulder 
disability, the examiner commented that any kind of trauma or 
injury to a joint is capable of producing arthritis in that 
joint but not necessarily in all areas.  In this veteran's 
case, the latest X-rays done on February 1, 2007 did not show 
evidence of arthritis and furthermore no previous X-rays have 
shown it either.  Also the physical examination did not show 
explicit signs of arthritis in the left shoulder but only 
generalized findings of injury.  The veteran refused a 
magnetic resonance imaging (MRI) which was ordered for this 
examination.  The January 2000 C&P examination in which there 
was a diagnosis of traumatic and/or generalized arthritis 
also had a radiologically negative finding for arthritis.  
The examiner on that occasion more likely than not assumed 
that diagnosis because of the severe trauma involved, prior 
to looking at the X-ray findings.  The diagnosis was probably 
never corrected after the X-ray findings were known.  The 
claims file was examined in this examination and it was 
concluded that first, there is no documented or factual or 
physical evidence that the left shoulder has arthritis and 
therefore, secondly, the veteran's service connected left 
shoulder disability did not contribute to or accelerate any 
non-existing arthritis.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for arthritis of the left shoulder to include as 
secondary to a service-connected left shoulder recurrent 
dislocations and the nerve damage and scarring associated 
with this disorder.  The examiner in the February 2007 VA 
examination has reviewed all the evidence, including X-ray 
records and previous VA examinations and concluded that there 
is no current arthritis of the left shoulder, thus arthritis 
cannot be due to service, either directly or presumptively, 
nor can a nonexistent arthritis be caused or aggravated by 
the left shoulder dislocations and associated scarring and 
neurological damage.  The examiner addressed the opinion from 
the examiner in the January 2000 VA examination who had 
diagnosed traumatic arthritis by concluding that such a 
diagnosis was not supported by the radiographic evidence and 
thus was probably erroneous and not corrected after X-rays 
were obtained.  This opinion thus outweighs the findings of 
arthritis from January 2000 VA examination as it included a 
complete review of the evidence in the claims file including 
the X-ray evidence which was interpreted by the February 2007 
VA examiner as not showing arthritis.  

The Board has carefully reviewed the evidence of record and 
finds, for the reasons stated above, that the preponderance 
of the evidence is against the claim for service connection 
for arthritis of the left shoulder and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for arthritis of the left shoulder is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


